ORDER

PER CURIAM.
Dawn Friedmann appeals from the trial court’s Findings of Fact, Conclusions of Law, Order and Judgment dissolving her marriage to Timothy Friedmann. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court was supported by substantial evidence, was not against the weight of the evidence, and did not erroneously declare or apply the law. Ulreich v. Kreutz, 876 S.W.2d 726, 728 (Mo.App. E.D.1994). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).